Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 02/26/2021 has been entered.

Regarding Deposit of Biological Material:
A deposit of biological material is noted at page 3 3rd paragraph of the specification. Requirements set forth under 35 USC 112, first paragraph, concerning how to make and use the invention were addressed in the parent application No. 15/307756, now US Patent No. 10,413,576.
A statement by a person in position to assert that the deposit was made under the Budapest Treaty and that all restriction to access to the public be irrevocably withdrawn upon the granting a patent, satisfies this issue in the instant application. Accordingly, said deposit is considered to establish that the essential biological material is both known and readily available during the term and under the condition of the deposit set forth in US patent No. 10,413,576.
The above-stated statement as well as a copy of the deposit receipt are required.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner–initiated Interview Summary:
Examiner contacted applicant’s representative Jiancong Xu on 04/01/2020 and 04/07/2020, with proposed amendments to the claims 1, 5, 14 and 16 (see below and attached internet communication).
Authorization for this examiner’s amendment was given in a telephonic interview with Jiancong Xu on April 7, 2020.

Amendments to the claims:
The application has been amended as follows: 

In claim 1, line 13, after effective, replace “for” with –as adjunctive therapy for individuals undergoing--.
In claim 5 lines 1-2, replace “composition comprises a” with –Aloe gel derivative is--.
In claim 14, lines 1-2, replace composition comprises an” with –Aloe gel derivative is--.
In claim 16, lines 1-2, replace “composition comprises a” with –Aloe gel derivative is--.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KADE ARIANI/Primary Examiner, Art Unit 1651